

Exhibit 10.3
COMMERCEHUB, INC.
2016 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (including Schedule I hereto, this
“Agreement”) is made as of the date set forth on Schedule I hereto (the “Grant
Date”), by and between CommerceHub, Inc. (the “Company”) and the grantee set
forth on Schedule I hereto (the “Grantee”), in respect of an Award of Restricted
Stock Units granted by the Plan Administrator (as defined on Schedule I hereto)
or its delegate as set forth in this Agreement.


The Company has adopted the CommerceHub, Inc. 2016 Omnibus Incentive Plan (as
has been or may hereafter be amended, the “Plan”), a copy of which has been made
available to the Grantee and by this reference is made a part hereof, for the
benefit of eligible persons as specified in the Plan. Capitalized terms used and
not otherwise defined in this Agreement will have the meanings ascribed to them
in the Plan.


Pursuant to the Plan, the Plan Administrator or its delegate has determined that
it is in the interest of the Company and its stockholders to award Restricted
Stock Units to the Grantee, subject to the conditions and restrictions set forth
herein and in the Plan, in order to provide the Grantee with additional
remuneration for services rendered, to encourage the Grantee to remain in the
service or employ of the Company or its Subsidiaries and to increase the
Grantee’s personal interest in the continued success and progress of the
Company.


The Company and the Grantee therefore agree as follows:


1.Definitions. The following terms, when used in this Agreement, have the
following meanings:
“Cause” has the meaning specified as “cause” in Section 10.2(b) of the Plan.
“Common Stock” has the meaning specified on Schedule I hereto.
“Company” has the meaning specified in the preamble to this Agreement.
“Dividend Equivalents” means, to the extent specified by the Plan Administrator
only, an amount equal to all dividends and other distributions (or the economic
equivalent thereof) which are payable to stockholders of record during the
Restriction Period on a like number and kind of shares of Common Stock as the
shares represented by the Restricted Stock Units.
“Grant Date” has the meaning specified in the preamble to this Agreement.


“Grantee” has the meaning specified in the preamble to this Agreement.




1

--------------------------------------------------------------------------------




“Plan” has the meaning specified in the recitals of this Agreement.
“Plan Administrator” has the meaning specified on Schedule I hereto.
“Protected Termination” has the meaning specified in Section 3(c).
“Required Withholding Amount” has the meaning specified in Section 5.
“Restricted Stock Units” has the meaning specified in Section 2.
“Restriction Period” means a period of time beginning on the date of each Award
of Restricted Stock Units and ending on the Vesting Date with respect to such
Award.
“Section 409A” has the meaning specified in Section 21.
“Sell-to-Cover” has the meaning specified in Section 5.
“Share Withholding” has the meaning specified in Section 5.
“Unpaid Dividend Equivalent” has the meaning specified in Section 3(a).
“Unvested Fractional Restricted Stock Unit” has the meaning specified in Section
3(b).
“Vesting Date” has the meaning specified in Section 3(a).
“Vesting Percentage” has the meaning specified in Section 3(a).
“Vested Dividend Equivalent” has the meaning specified in Section 9.
“Voluntary Termination for Good Reason” has the meaning specified in Section
3(d).
2.Award. Pursuant to the terms of the Plan and in consideration of the covenants
and promises of the Grantee herein contained, the Company hereby awards to the
Grantee as of the Grant Date the number of Restricted Stock Units (as defined in
the Plan) authorized by the Plan Administrator or its delegate and set forth on
Schedule I hereto, each such Restricted Stock Unit representing the right to
receive one share of Common Stock, subject to the conditions and restrictions
set forth in this Agreement and in the Plan (the “Restricted Stock Units”).
3.    Conditions of Vesting. Unless otherwise determined by the Plan
Administrator in its sole discretion, the Restricted Stock Units will vest only
in accordance with the conditions stated in this Section 3.
a.    Except as otherwise provided in Section 10.1(b) of the Plan, the
Restricted Stock Units will vest only in accordance with the provisions of this
Section 3(a) or Section 3(b),


2

--------------------------------------------------------------------------------




and subject to the provisions of Section 3(c). That number of Restricted Stock
Units that is equal to the fraction or percentage specified as the Vesting
Percentage on Schedule I hereto (the “Vesting Percentage”) of the total number
of Restricted Stock Units that are subject to this Agreement, rounded down to
the nearest whole number of such Restricted Stock Units, shall vest on each of
the vesting dates specified on Schedule I hereto (each such date, together with
any other date on which Restricted Stock Units cease to be subject to a risk of
forfeiture pursuant to this Agreement, a “Vesting Date”). Upon the satisfaction
of any other applicable restrictions, terms and conditions of the Plan and this
Agreement, any Dividend Equivalents with respect to the Restricted Stock Units
that have not theretofore become vested (“Unpaid Dividend Equivalents”), will
become vested to the extent and at the same time that the Restricted Stock Units
related thereto become vested in accordance with this Agreement. Notwithstanding
the foregoing, the Grantee will not vest, pursuant to this Section 3(a), in
Restricted Stock Units or related Unpaid Dividend Equivalents in which the
Grantee would otherwise vest as of a given date if the Grantee has not been
continuously employed by or, in the case of a Nonemployee Director, continuously
serving as a Nonemployee Director to the Company or its Subsidiaries from the
Grant Date through such date (the vesting or forfeiture of such Restricted Stock
Units and related Unpaid Dividend Equivalents to be governed instead by Section
3(c) and Section 7).
b.    If rounding pursuant to Section 3(a) prevents any portion of a Restricted
Stock Unit from becoming vested on a particular Vesting Date (any such portion,
an “Unvested Fractional Restricted Stock Unit”), one additional Restricted Stock
Unit will become vested on the earliest succeeding Vesting Date on which the
cumulative fractional amount of all Unvested Fractional Restricted Stock Units
(including any Unvested Fractional Restricted Stock Unit created on such
succeeding Vesting Date) equals or exceeds one whole Restricted Stock Unit, with
any excess treated as an Unvested Fractional Restricted Stock Unit thereafter
subject to the application of this Section 3(b). Any Unvested Fractional
Restricted Stock Unit comprising part of a whole Restricted Stock Unit that
vests pursuant to the preceding sentence will thereafter cease to be an Unvested
Fractional Restricted Stock Unit.
c.    Notwithstanding the foregoing, subject to the provisions of Schedule I
hereto, (i) all Restricted Stock Units will vest on the date of the Grantee’s
termination of employment or, if the Grantee is a Nonemployee Director of the
Company, on the date of the Grantee’s termination of service as such if (A) the
Grantee’s employment with the Company or a Subsidiary or service as a
Nonemployee Director, as applicable, terminates by reason of Disability or (B)
the Grantee dies while employed by the Company or a Subsidiary or while serving
as a Nonemployee Director of the Company, as applicable, and (ii) if the Grantee
is an employee and the Grantee’s employment with the Company or a Subsidiary is
terminated by the Company or such Subsidiary without Cause, or if the Grantee
voluntarily terminates the Grantee’s employment pursuant to a Voluntary
Termination for Good Reason (each, a “Protected Termination”) and the Protected
Termination occurs within 24 months following the closing date of an Approved
Transaction in which any


3

--------------------------------------------------------------------------------




Restricted Stock Units that remain outstanding and unvested as of such closing
date are not otherwise accelerated in connection with such Approved Transaction
in accordance with the terms of the Plan, then, effective as of the date of such
Protected Termination, any Restricted Stock Units that remain outstanding and
unvested as of such termination date will vest on such termination date.
d.    For purposes of this Agreement, a “Voluntary Termination for Good Reason”
means a voluntary termination by the Grantee of the Grantee’s employment with
the Company and its Subsidiaries upon the occurrence of any of the following
events without the Grantee’s prior consent:
i.    a 10% or greater reduction in the Grantee’s then current base salary
(defined as the Grantee’s weekly base pay in effect for the payroll period
during which the Grantee’s employment is terminated, provided that weekly base
pay does not in any case include overtime, bonuses, commissions, piece rate,
incentive pay or taxable or nontaxable fringe benefits or payments), other than
as part of an across the board reduction applicable to all eligible employees of
the Company; or
ii.    the relocation of the Grantee’s primary place of employment to a location
that is more than 50 miles from the Grantee’s primary place of employment as of
the Grantee’s termination date.
No termination shall constitute a Voluntary Termination for Good Reason unless
all of the following provisions shall have been complied with: (x) the Grantee
shall have given the Company written notice of the Grantee’s intention to effect
a Voluntary Termination for Good Reason, such notice to state in detail the
particular circumstances that constitute the grounds on which the proposed
Voluntary Termination for Good Reason is based and to be given no later than 30
days after the initial occurrence of such circumstances; (y) the Company shall
have 30 days after receiving such notice in which to cure such grounds; and (z)
if the Company fails, within such 30-day period, to cure such grounds, the
Grantee terminates the Grantee’s employment with the Company and its
Subsidiaries within 10 days following the last day of such 30-day period. If the
Company timely cures such grounds in accordance with the preceding sentence, the
Grantee shall not be entitled to terminate the Grantee’s employment pursuant to
a Voluntary Termination for Good Reason based on such grounds.
4.    Settlement of Restricted Stock Units. Settlement of Restricted Stock Units
following vesting in accordance with this Agreement or the Plan shall be made as
soon as administratively practicable after the applicable Vesting Date, but in
no event later than March 15 of the calendar year following the calendar year in
which such Vesting Date occurs. Settlement of vested Restricted Stock Units
shall be made in payment of shares of Common Stock, together with any related
Unpaid Dividend Equivalents, in accordance with Section 6 hereof.


4

--------------------------------------------------------------------------------




5.    Mandatory Withholding for Taxes. To the extent that the Company or any
Subsidiary of the Company is subject to withholding tax requirements under any
national, state, local or other governmental law with respect to the award of
the Restricted Stock Units to the Grantee or the vesting thereof, or the
designation of any Dividend Equivalents as payable or distributable or the
payment or distribution thereof, the Grantee must, as a condition of receiving
the benefits of this Agreement, make arrangements satisfactory to the Company to
make payment to the Company or its designee of the amount required to be
withheld by the Company or any Subsidiary of the Company under such tax laws, as
determined by the Company (collectively, the “Required Withholding Amount”). To
the extent such withholding is required because the Grantee vests in some or all
of the Restricted Stock Units and any related Dividend Equivalents, the Grantee
shall, on each Vesting Date (or the first business day thereafter if the Vesting
Date is not a trading day), in compliance with the Company’s Insider Trading
Policy and using the broker-assisted sale program arranged by the Company, sell
from the shares of Common Stock represented by vested Restricted Stock Units and
otherwise deliverable to the Grantee a number of shares of Common Stock that the
Company determines has at least the Fair Market Value sufficient to satisfy the
Required Withholding Amount, plus additional shares of Common Stock to account
for rounding and market fluctuations, and the proceeds from such sale shall be
remitted to the Company and used to satisfy the Required Withholding Amount
(collectively, a “Sell-to-Cover”), unless (i) the Grantee instead remits the
Required Withholding Amount to the Company or its designee in cash in such form
and by such time as the Company may require or (ii) in the sole discretion, and
with the approval, of either (x) the Committee, in the case of officers of the
Company for purposes of Section 16(b) of the Exchange Act, or (y) the Committee,
the Company’s Chief Executive Officer or the Company’s Chief Financial Officer
(jointly or acting individually), in all other cases, the Company withholds the
Required Withholding Amount from the shares of Common Stock and Dividend
Equivalents otherwise to be delivered to you pursuant to this Agreement (a
“Share Withholding”). The number of shares to be withheld in a Share Withholding
shall be a number of whole shares of Common Stock having a Fair Market Value,
determined as of the date the withholding obligation arises, equal to the
Required Withholding Amount (with any fractional shares of Common Stock rounded
up to the nearest whole share of Common Stock). As of the date hereof, the
Grantee certifies that (a) the Grantee is currently unaware of any material,
non-public information with respect to the Company and (b) this Agreement is
entered into in good faith and not as a part of a scheme to evade the
prohibitions of Rule 10b-5 of the Exchange Act or any other securities laws. No
fractional shares of Common Stock will be issuable following application of this
Section 5, and the Grantee will receive, in lieu of any fractional share of
Common Stock that the Grantee otherwise would receive upon payment or delivery,
the economic benefit of an amount equal to the fraction representing such
fractional share multiplied by the Fair Market Value of one share of such Common
Stock as of the applicable Vesting Date.


5

--------------------------------------------------------------------------------




6.    Delivery by the Company. As soon as practicable after the vesting of
Restricted Stock Units and any related Unpaid Dividend Equivalents pursuant to
this Agreement or the Plan (but no later than March 15 of the calendar year
following the year in which such vesting occurs), and subject to the withholding
referred to in Section 5, the Company will (a) deliver or cause to be delivered
to the Grantee certificates issued in the Grantee’s name for, or cause to be
transferred to a brokerage account through The Depository Trust Company a
book-entry position for the benefit of the Grantee for, the number of shares of
Common Stock represented by such vested Restricted Stock Units and any
securities representing related vested Unpaid Dividend Equivalents, and (b)
deliver or cause to be delivered to the Grantee any cash payment representing
related vested Unpaid Dividend Equivalents. Any delivery of securities will be
deemed effected for all purposes when certificates representing such shares have
been delivered personally to the Grantee or, if delivery is by mail, when the
stock transfer agent of the Company has deposited the certificates in the United
States mail, addressed to the Grantee, or, in the case of a book-entry transfer,
at the time the Company’s stock transfer agent initiates a book-entry transfer
of the shares to a brokerage account through The Depository Trust Company for
the benefit of the Grantee, as applicable, and any cash payment will be deemed
effected when a check from the Company, payable to the Grantee and in the amount
equal to the amount of the cash payment, has been delivered personally to the
Grantee or deposited in the United States mail, addressed to the Grantee.
7.    Forfeiture of Restricted Stock Units.
a.    Unless otherwise determined by the Plan Administrator in its sole
discretion, upon termination of the Grantee’s employment with the Company or a
Subsidiary for any reason (whether voluntary or involuntary and whether for or
without Cause), or, if the Grantee is a Nonemployee Director of the Company,
upon termination of the Grantee’s service to the Company as such for any reason
(whether voluntary or involuntary and whether for or without Cause), any
Restricted Stock Units and related Unpaid Dividend Equivalents that are not
vested as of the date of such termination of employment or service (after giving
effect to any acceleration of vesting provided for in this Agreement or the
Plan), will be forfeited immediately upon such termination of employment or
service.
b.    Upon forfeiture of any unvested Restricted Stock Units, and any related
Unpaid Dividend Equivalents, such Restricted Stock Units and any related Unpaid
Dividend Equivalents will be immediately cancelled, and the Grantee will cease
to have any rights with respect thereto.
c.    Unless the Plan Administrator otherwise determines, a change of the
Grantee’s employment from the Company to a Subsidiary or from a Subsidiary to
the Company or another Subsidiary will not be considered a termination of the
Grantee’s employment for purposes of this Agreement if such change of employment
is made at the request or with the express consent


6

--------------------------------------------------------------------------------




of the Company. Unless the Plan Administrator otherwise determines, however, any
such change of employment that is not made at the request or with the express
consent of the Company will be a termination of the Grantee’s employment within
the meaning of this Agreement.
8.    Nontransferability. Restricted Stock Units and any related Dividend
Equivalents are not transferable (either voluntarily or involuntarily), before
or after the Grantee’s death, except as follows: (a) during the Grantee’s
lifetime, pursuant to a domestic relations order, issued by a court of competent
jurisdiction, that is not contrary to the terms and conditions of the Plan or
this Agreement, and in a form acceptable to the Plan Administrator; or (b) after
the Grantee’s death, by will or pursuant to the applicable laws of descent and
distribution, as may be the case. Any Person to whom Restricted Stock Units and
any related Dividend Equivalents are transferred in accordance with the
provisions of the preceding sentence shall take such Restricted Stock Units and
any related Dividend Equivalents subject to all of the terms and conditions of
the Plan and this Agreement, including that the vesting and termination
provisions applicable to the Grantee under this Agreement will continue to be
applied with respect to the Grantee, including in respect of the transferred
Restricted Stock Units and any related Dividend Equivalents. Certificates
representing Restricted Stock Units and any related Dividend Equivalents that
have vested may be delivered (or, in the case of book entry registration,
registered) only to the Grantee (or during the Grantee’s lifetime, to the
Grantee’s court appointed legal representative) or a person to whom the
Restricted Stock Units and any related Dividend Equivalents have been
transferred in accordance with this Section.
9.    No Stockholder Rights; Dividend Equivalents. The Grantee will not be
deemed for any purpose to be, or to have any of the rights of, a stockholder of
the Company with respect to any shares of Common Stock represented by any
Restricted Stock Units unless and until such time as shares of Common Stock
represented by vested Restricted Stock Units have been delivered to the Grantee
in accordance with Section 6, nor will the existence of this Agreement affect in
any way the right or power of the Company or its stockholders to accomplish any
corporate act, including, without limitation, the acts referred to in Section
10.18 of the Plan. The Grantee will have no right to receive, or otherwise with
respect to, any Dividend Equivalents until such time, if ever, as (a) the
Restricted Stock Units to which such Dividend Equivalents relate shall have
become vested, or (b) such Dividend Equivalents shall have become vested in
accordance with the penultimate sentence of this Section, and, if vesting does
not occur, the related Dividend Equivalents will be forfeited. Dividend
Equivalents shall not bear interest or be segregated in a separate account.
Notwithstanding the foregoing, the Plan Administrator may, in its sole
discretion, accelerate the vesting of any portion of the Dividend Equivalents.
The settlement of any such vested Dividend Equivalents shall be made as soon as
administratively practicable after the accelerated vesting date, but in no event
later than March 15 of the calendar year following the year in which such
accelerated vesting date occurs.


7

--------------------------------------------------------------------------------




10.    Adjustments.
a.    The Restricted Stock Units and any related Dividend Equivalents will be
subject to adjustment in such manner as the Plan Administrator, in its sole
discretion, deems equitable and appropriate in connection with the occurrence of
any of the events described in Section 4.2 of the Plan following the Grant Date.
b.    In the event of any Approved Transaction, Board Change or Control Purchase
following the Grant Date, the Restricted Stock Units and any related Unpaid
Dividend Equivalents may vest in accordance with Section 10.1(b) of the Plan.
11.    Restrictions Imposed by Law. Without limiting the generality of Section
10.9 of the Plan, the Company will not be obligated to make any cash payment or
issue or cause to be issued any shares of Common Stock represented by vested
Restricted Stock Units or other securities constituting vested Unpaid Dividend
Equivalents, if counsel to the Company determines that such payment or issuance
would violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which shares of Common Stock are listed
or quoted. The Company will in no event be obligated to take any affirmative
action in order to cause any payment of cash or issuance of shares of Common
Stock represented by vested Restricted Stock Units or other securities
constituting vested Unpaid Dividend Equivalents to comply with any such law,
rule, regulation or agreement.
12.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by first class mail, postage prepaid, to the Company’s then-current
headquarters, which as of the date hereof is the address specified for the
Company on Schedule I hereto. Unless the Company elects to notify the Grantee
electronically pursuant to the online grant and administration program or via
email, any notice or other communication to the Grantee with respect to this
Agreement will be in writing and will be delivered personally, or will be sent
by first class mail or overnight courier, postage prepaid, to the Grantee’s
address as listed in the records of the Company or any Subsidiary of the Company
on the Grant Date, unless the Company has received written notification from the
Grantee of a change of address.
13.    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Plan
Administrator as contemplated by Section 10.8(b) of the Plan. Without limiting
the generality of the foregoing, without the consent of the Grantee:
a.    this Agreement may be amended or supplemented from time to time as
approved by the Plan Administrator (i) to cure any ambiguity or to correct or
supplement any


8

--------------------------------------------------------------------------------




provision herein that may be defective or inconsistent with any other provision
herein, (ii) to add to the covenants and agreements of the Company for the
benefit of the Grantee or surrender any right or power reserved to or conferred
upon the Company in this Agreement, subject to any required approval of the
Company’s stockholders, and provided, in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to
the Award evidenced hereby in any material respect or (iii) to make such other
changes as the Company, upon advice of counsel, determines are necessary or
advisable because of the adoption or promulgation of, or change in the
interpretation of, any law or governmental rule or regulation, including any
applicable federal or state securities laws; and
b.    subject to any required action by the Board of Directors or the
stockholders of the Company, the Restricted Stock Units granted under this
Agreement may be canceled by the Plan Administrator and a new Award made in
substitution therefor, provided that the Award so substituted will satisfy the
requirements of the Plan as of the date such new Award is made and no such
action will adversely affect any Restricted Stock Units or related Dividend
Equivalents to the extent then vested in any material respect.
14.    Grantee Employment or Status as a Director. Nothing contained in this
Agreement, and no action of the Company or the Plan Administrator with respect
hereto, will confer or be construed to confer on the Grantee any right to
continue in the employ of the Company or any Subsidiary or as a Nonemployee
Director of the Company or interfere in any way with the right of the Company or
any employing Subsidiary (or the Company’s stockholders in the case of a
Nonemployee Director) to terminate the Grantee’s employment or service, as
applicable, at any time, with or without Cause, subject to applicable law and
the provisions of any employment agreement between the Grantee and the Company
or any Subsidiary.
15.    Nonalienation of Benefits. Except as provided in Section 8, (a) no right
or benefit under this Agreement will be subject to anticipation, alienation,
sale, assignment, hypothecation, pledge, exchange, transfer, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, hypothecate,
pledge, exchange, transfer, encumber or charge the same will be void, and (b) no
right or benefit hereunder will in any manner be subject to or liable for the
debts, contracts, liabilities or torts of the Grantee or other person entitled
to such benefits.
16.    Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Delaware. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of New York in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum. THE GRANTEE ACKNOWLEDGES AND AGREES
THAT THE GRANTEE IS HEREBY RELINQUISHING HIS OR HER RIGHT TO A JURY TRIAL IN
CIVIL COURT WITH RESPECT TO ANY CONTROVERSY, CLAIM OR


9

--------------------------------------------------------------------------------




DISPUTE ARISING OUT OF OR IN ANY WAY RELATED TO THE PLAN OR THIS AGREEMENT.
17.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. All references to “Sections” in
this Agreement shall be to Sections of this Agreement unless explicitly stated
otherwise. The word “include” and all variations thereof are used in an
illustrative sense and not in a limiting sense. All decisions of the Plan
Administrator upon questions regarding the Plan or this Agreement will be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.
18.    Rules by Plan Administrator. The rights of the Grantee and the
obligations of the Company hereunder will be subject to such reasonable rules
and regulations as the Plan Administrator may adopt from time to time.
19.    Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. Subject to
the restrictions set forth in Sections 8 and 15, this Agreement will be binding
upon and inure to the benefit of the parties and their respective heirs,
successors and assigns.
20.    Grantee Acceptance. The Grantee shall signify acceptance of the terms and
conditions of this Agreement by acknowledging acceptance of the Award through
the online grant and administration program utilized by the Company or such
other means as the Company shall determine in its sole discretion.
21.    Section 409A Compliance. To the extent that Section 409A of the Code or
the related regulations and Treasury pronouncements (“Section 409A”) is
applicable to the Grantee in connection with the Award, if any provision of this
Agreement would result in the imposition of an excise tax under Section 409A,
that provision will be reformed to avoid imposition of the excise tax and no
action taken to comply with Section 409A shall be deemed to impair a benefit
under this Agreement.
22.    Clawback Policy. Notwithstanding any other provisions in the Plan or this
Agreement, this Award shall be subject to recovery or clawback by the Company
under any clawback


10

--------------------------------------------------------------------------------




policy adopted by the Company in accordance with SEC regulations or other
applicable law, as amended or superseded from time to time.




11

--------------------------------------------------------------------------------






Schedule I
To CommerceHub, Inc.
Restricted Stock Unit Agreement


Grantee
[●]
Number of Restricted
Stock Units
[●]
Grant Date
[●]
Issuer/Company
CommerceHub, Inc., a Delaware corporation
Common Stock represented by Restricted Stock Units
Series C common stock
Plan
Amended and Restated CommerceHub, Inc. 2016 Omnibus Incentive Plan
Plan Administrator
[The Compensation Committee of the Board of Directors of the Company appointed
by the Board of Directors of the Company pursuant to Section 3.1 of the Plan to
administer the Plan] [NTD: Insert for grants to employees]
[The Board of Directors of the Company] [NTD: Insert for grants to Nonemployee
Directors]
Vesting Schedule [NTD: Specify Vesting Percentage and Vesting Dates]   
[NTD: Insert for grants to employees:
Vesting Percentage: [●]
Vesting Date(s): [●]]
[NTD: Insert for grants to Nonemployee Directors:
Vesting Percentage: 100%
Vesting Date: The earlier of (i) [NTD: Insert one-year anniversary of Grant
Date] or (ii) the date of the next annual meeting of stockholders held after the
Grant Date for the purpose of electing directors of the Company.]



12

--------------------------------------------------------------------------------




Other Terms and Conditions
[NTD: Include the following paragraph on Schedule I to RSU Agreements for
Non-Employee Directors:
Notwithstanding anything to the contrary in the Agreement, including Sections 4
and 6 thereof, the Grantee may elect in accordance with the terms of the
CommerceHub, Inc. Non-Employee Director Deferred Compensation Plan (the
“Deferred Compensation Plan”), to defer payment, settlement and delivery of the
Restricted Stock Units and any related Unpaid Dividend Equivalents following
vesting to such time as is specified in an election that is duly executed by the
Grantee and delivered to the Company in accordance with the Deferred
Compensation Plan.]
[NTD: Include the following provisions on Schedule I to RSU Agreements for
Section 16 officers:
Section 5 of the Agreement shall be amended by adding the following clause at
the end of the second sentence thereof:
; provided that, if the Grantee has made an acquisition of securities of the
Company during the six-month period prior to the applicable Vesting Date such
that a Sell-to-Cover could be matchable against such acquisition for purposes of
Section 16(b) of the Exchange Act, the Grantee shall remit the Required
Withholding Amount to the Company or its designee in cash in such form and by
such time as the Company may require, unless, in the sole discretion, and with
the approval, of the Committee, the Company implements a Share Withholding.]
[NTD: Include the following provisions on Schedule I to RSU Agreements for UK
Grantees:
Section 5 of the Agreement shall be replaced in its entirety with the following:
“5. Withholding for Taxes.
(a) As a condition of receiving the benefits of this Agreement, the Grantee
acknowledges and agrees that the Grantee shall, on each Vesting Date (or the
first business day thereafter if the Vesting Date is not a trading day), in
compliance with the Company’s Insider Trading Policy and using the
broker-assisted sale program arranged by the Company, sell from the shares of
Common Stock represented by vested Restricted Stock Units and otherwise
deliverable to the Grantee a number of shares of Common Stock that the Company
determines has at least the Fair Market Value sufficient to satisfy the Tax
Liability, as determined by the Committee (the “Required Withholding Amount”),
plus additional shares of Common Stock to account for rounding and market
fluctuations, and the proceeds from such sale shall be remitted to the Company
and used to satisfy the Required Withholding Amount (collectively, a
“Sell-to-Cover”), unless (i) the Grantee instead remits the Required Withholding
Amount to the Company or its designee in cash in such form and by such time as
the Company may require or (ii) in the sole discretion, and with the approval,
of either (x) the Committee, in the case of officers of the Company for purposes
of Section 16(b) of the Exchange Act, or (y) the Committee, the Company’s Chief
Executive Officer or the Company’s Chief Financial Officer (jointly or acting
individually), in all other cases, the Company withholds the Required
Withholding Amount from the shares of Common Stock and Dividend Equivalents
otherwise to be delivered to you pursuant to this Agreement (a “Share
Withholding”). The number of shares to be withheld in a Share Withholding shall
be a number of whole shares of Common Stock having a Fair Market Value,
determined as of the date the withholding obligation arises, equal to the
Required Withholding Amount (with any fractional shares of Common Stock rounded
up to the nearest whole share of Common Stock) [NTD: include the following
clause only if the Grantee is a Section 16 officer: ; provided that, if the
Grantee has made an acquisition of securities of the Company during the
six-month period prior to the applicable Vesting Date such that a Sell-to-Cover
could be matchable against such acquisition for purposes of Section 16(b) of the
Exchange Act, the Grantee shall remit the Required Withholding Amount to the
Company or its designee in cash in such form and by such time as the Company may
require, unless, in the sole discretion, and with the approval, of the
Committee, the Company implements a Share Withholding.]. As of the date hereof,
the Grantee certifies that (a) the Grantee is currently unaware of any material,
non-public information with respect to the Company and (b) this Agreement is
entered into in good faith and not as a part of a scheme to evade the
prohibitions of Rule 10b-5 of the Exchange Act or any other securities laws.
(b) The Grantee irrevocably acknowledges and agrees that (i) the Company or any
employing Subsidiary may recover the whole or any part of any secondary class 1
(employer) national insurance contributions that the Company or the employing
Subsidiary is liable to account for as a consequence of the exercise of the
grant or vesting of the Restricted Stock Units; and (ii) at the request of the
Company or any employing Subsidiary the Grantee shall immediately join that
person in making a joint election (in a form approved by HM Revenue & Customs)
to transfer to the Grantee the whole or any part of the liability for secondary
class 1 (employer) national insurance contributions. 
(c) The Grantee irrevocably agrees to enter into a joint election in respect of
the Common Stock deliverable to the Grantee in consequence of the vesting of the
Restricted Stock Units under section 431(1) or section 431(2) of the United
Kingdom Income Tax (Earnings and Pensions) Act 2003, if required to do so by the
Company, his employer or former employer on or before the applicable Vesting
Date of the Restricted Stock Units.
“Tax Liability” means all income tax and social security contributions that the
Company or any employing Subsidiary is liable to account for as a consequence of
the grant or vesting of Restricted Stock Units and/or Dividend Equivalents
including PAYE income tax and primary class 1 (employee) national insurance
contributions and any secondary class 1 (employer) national insurance
contributions to the extent that these can be lawfully recovered from the
Grantee.
A new Section 23 is hereby added to the Agreement as follows:
“23. Data Privacy.
(a) The Grantee’s acceptance hereof shall evidence the Grantee’s explicit and
unambiguous consent to the collection, holding, processing, use and transfer, in
electronic or other form, of the Grantee’s personal data by and among, as
applicable, the Grantee’s employer (the “Employer”) and the Company and its
Subsidiaries and Affiliates for the exclusive purposes of implementing,
administering and managing the Grantee’s participation in the Plan and for all
purposes connected with the Restricted Stock Units and/or the Dividend
Equivalents, including:
(i) the holding and maintenance of details of the Restricted Stock Units and/or
the Dividend Equivalents;
(ii) the transfer of the Grantee’s personal data to the trustee of an employee
benefit trust, the Company's registrars or brokers or any administrators of the
Company's share incentive arrangements; and
(iii) the transfer of the Grantee’s personal data to a prospective buyer of the
Company or any Subsidiary or business unit that employs the Grantee, and the
prospective buyer’s professional advisers.
(b) The Grantee understands that the Company and its Subsidiaries and the
Employer may hold certain personal data about the Grantee, including, but not
limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary, bonus and
employee benefits, nationality, job title and description, any shares of stock
or directorships or other positions held in the Company, its Subsidiaries and
Affiliates, details of all options, stock appreciation rights, restricted stock,
restricted stock units or any other entitlement to shares of stock or other
Awards granted, canceled, exercised, vested, unvested or outstanding in the
Grantee’s favor, annual performance objectives, performance reviews and
performance ratings, for the purpose of implementing, administering and managing
Awards under the Plan.
The terms “personal data,” “data subject” and “processing,” as used in this
Agreement, shall have the same meanings as they are given in the United Kingdom
Data Protection Act 1998.
(c) The Grantee understands and consents to the collection, holding, processing
and transfer of the Grantee’s personal data being transferred to any third
parties assisting in the implementation, administration and management of the
Plan that is a resident of or located in a country or territory outside the
European Economic Area (including the United States) that may have different
data privacy laws and protections than the Grantee’s country. The Grantee
understands that the Grantee may request a list with the names and addresses of
any potential recipients of the personal data by contacting the Grantee’s local
human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the personal data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan, including any requisite transfer of such
personal data as may be required to a broker or other third party with whom the
Grantee may elect to deposit any shares of stock acquired with respect to an
Award.
(d) The Grantee consents to and understands that personal data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee may, by contacting in writing the
Grantee’s local human resources representative, request access to their personal
data. The Grantee understands, however, that refusing or withdrawing the
Grantee’s consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of a refusal to consent or withdrawal
of consent, the Grantee may contact the Grantee’s local human resources
representative.”]



13

--------------------------------------------------------------------------------




Company Notice Address
CommerceHub, Inc.
201 Fuller Rd, 6th Floor
Albany NY 12203
Attn: General Counsel





14